DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                                FOURTH DISTRICT

                      THOMAS JAMES MCNULTY,
                            Appellant,

                                      v.

   ROSE OLIVO, ANTHONY OLIVO, and RENE COLEY, as Agent of
  ATLANTIC SHORE REALTY EXECUTIVES, LLC, d/b/a ATLANTIC
                 SHORE REALTY EXPERTISE,
                        Appellees.

                                No. 4D21-2828

                                [July 21, 2022]

  Appeal from the Circuit Court for the Nineteenth Judicial Circuit, St.
Lucie County; Laurie E. Buchanan, Judge; L.T. Case No.
562021CA000751.

  Thomas James McNulty, Florida City, pro se.

  No brief filed for appellees.

PER CURIAM.

  Affirmed.

KLINGENSMITH, C.J., WARNER and CONNER, JJ., concur.

                            *          *          *

  Not final until disposition of timely filed motion for rehearing.